Name: 81/59/EEC: Council Decision of 20 January 1981 appointing two full members of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-02-27

 Avis juridique important|31981D005981/59/EEC: Council Decision of 20 January 1981 appointing two full members of the Advisory Committee on Social Security for Migrant Workers Official Journal L 052 , 27/02/1981 P. 0056 - 0056****( 1 ) OJ NO L 149 , 5 . 7 . 1971 , P . 2 . COUNCIL DECISION OF 20 JANUARY 1981 APPOINTING TWO FULL MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS ( 81/59/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 82 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 OCTOBER 1979 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD ENDING 14 OCTOBER 1981 , WHEREAS TWO SEATS OF FULL MEMBERS ON THE AFORESAID COMMITTEE IN THE GOVERNMENT REPRESENTATIVES ' CATEGORY HAVE FALLEN VACANT FOLLOWING THE RESIGNATION OF MR SEABOURN AND MR REFFELL NOTIFIED TO THE COUNCIL ON 16 DECEMBER 1980 , HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 16 DECEMBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR I . G . GILBERT AND MISS K . E . W . BLUNT ARE HEREBY APPOINTED FULL MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS IN PLACE OF MR SEABOURN AND MR REFFELL FOR THE REMAINDER OF THEIR TERMS OF OFFICE WHICH RUN UNTIL 14 OCTOBER 1981 . DONE AT BRUSSELS , 20 JANUARY 1981 . FOR THE COUNCIL THE PRESIDENT CH . A . VAN DER KLAAUW